ATTORNEY GRIEVANCE               *   In the
COMMISSION OF MARYLAND
                                 *   Court of Appeals

                                 *   of Maryland
  v.
                                 *   Misc. Docket AG No. 96,

SEAN PATRICK MCMULLEN            *   September Term, 2016

                            O R D E R

       The Court having considered the petition for disciplinary or

remedial action filed in the above entitled matter in accordance

with Md. Rule 19-721(a)(2) and Md. Rule 19-737, and the responses

to the show cause order filed by Bar Counsel and the Respondent,

it is this 20th day of April, 2017



       ORDERED, by the Court of Appeals of Maryland, that the petition

be, and it is hereby granted, and Sean Patrick McMullen is disbarred,

effective immediately, from the practice of law in this State subject

to further order of this Court; and it is further



       ORDERED, that the Clerk of this Court shall forthwith strike

the name of Sean Patrick McMullen from the register of attorneys

in this Court and shall certify that fact to the Trustees of the

Client Protection Fund and the clerks of all judicial tribunals in

the State in accordance with Rule 19-761.



                                          /s/ Mary Ellen Barbera
                                          Chief Judge